Citation Nr: 9926353	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-51 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the veteran's claim for service connection for 
right shoulder disability is well grounded and, if so, 
whether the claim should be granted.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to June 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board also notes that in his informal hearing 
presentation of July 1999, the representative raised the 
issue of entitlement to service connection on a secondary 
basis for cerebrovascular disease.  This issue has not been 
addressed by the RO.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for right shoulder 
disability is plausible.

2.  The veteran's hypertension is manifested by blood 
pressure readings in which diastolic pressure is 
predominantly 110 mm Hg or lower and systolic pressure is 
predominantly under 200 mm Hg.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right 
shoulder disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

August 1998 and January 1999 Statements of the Case denied 
service connection for right shoulder disability, indicating 
that the veteran's claim was not well grounded.

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, the veteran's service medical records reveal 
that he complained in April 1969 that he had injured his 
right shoulder about one year earlier and had constant pain 
and difficulty sleeping; examination revealed some 
crepitation and slight tenderness.  The examiner's impression 
was chronic osteoarthritis.  The veteran's upper extremities 
were noted to be normal on discharge examination in June 
1969.  

Post-service medical records reveal complaints of right 
shoulder disability beginning in January 1995.  On VA 
examination in July 1996, the veteran said that he had 
injured his right shoulder in service.  X-rays showed mild 
degenerative changes of the right shoulder.  The examiner 
diagnosed complete right rotator cuff tear, service 
connected, with marked pain and limitation of motion.  

Since there is evidence of right shoulder disability in 
service and a medical opinion linking a current right 
shoulder disability to service, the Board finds that the 
veteran's claim for service connection for right shoulder 
disability is well grounded.

The Board finds that the veteran's claim for an increased 
evaluation for hypertension is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available evidence necessary for an equitable 
disposition of this claim has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's hypertension.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination in October 1996, five blood pressure 
readings were taken; systolic readings were between 140 and 
160 and diastolic readings were either 98 or 100.  No 
hypertensive eye changes were found on eye evaluation.  The 
diagnosis was hypertension of long standing, without 
satisfactory control despite effort and drugs.

VA outpatient records from October 1996 to December 1997 
reveal multiple systolic blood pressure readings from 140 to 
211, with only one reading above 200, and diastolic readings 
from 74 to 120, with three readings (out of approximately 18) 
over 110.  VA outpatient records from January to December 
1998 reveal nine blood pressure readings, with systolic 
readings from 130 to 190 and diastolic readings from 80 to 
118, with only one reading above 110.

On VA examination in June 1998, it was noted that the veteran 
was taking anti-hypertensive medication.  Blood pressure 
readings were 170/110, 170/120, 160/105.  The diagnoses were 
hypertension and cerebrovascular disease with at least two 
transient ischemic attacks.  On VA examination in November 
1998, the veteran's blood pressure was 150/100, and it was 
noted that his hypertension was under fair control.  The 
diagnosis was hypertensive vascular disease.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1998).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's hypertension is evaluated under Diagnostic Code 
7101.  The Board notes that effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  62 Fed. Reg. 65207-65224 
(1997).  In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.
Under the old criteria found at 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997), a 20 percent evaluation is warranted for 
hypertension when diastolic blood pressure is predominantly 
110 or more with definite symptoms; a 40 percent evaluation 
is warranted when diastolic pressure is predominantly 120 or 
more and there are moderately severe symptoms.  Note 1: For 
the 40 and 60 percent ratings under Diagnostic Code 7101, 
there should be careful attention to diagnosis and repeated 
blood pressure readings.  Under the criteria effective 
January 12, 1998, a 20 percent evaluation is warranted for 
hypertension when diastolic pressure is predominantly 110 or 
more or systolic pressure is predominantly 200 or more; a 40 
percent evaluation is warranted when diastolic pressure is 
predominantly 120 or more.  Note 1: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).

The Board notes that the veteran has hypertension for which 
he takes medication and that blood pressure readings both 
between October 1996 and December 1997 and beginning in 
January 1998 show systolic readings predominantly under 200 
and diastolic readings predominantly 110 or lower.  
Consequently, the disability picture for the veteran's 
hypertension does not more nearly approximate the criteria 
for an evaluation in excess of 20 percent under either the 
old or new criteria. 


ORDER

The Board having determined that the claim for service 
connection for right shoulder disability is well grounded, 
the appeal is granted to this extent.

An evaluation in excess of 20 percent for hypertension is 
denied.

REMAND

Since the veteran's claim for service connection for right 
shoulder disability is well grounded, VA has a duty to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a).  
The Board notes that even though the VA examiner in July 1996 
diagnosed the veteran's right shoulder disability as service 
connected, it does not appear that he had reviewed the claims 
file when he provided his diagnosis and he did not indicate 
any clinical records or other information supportive of his 
conclusion.  

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
right shoulder disability.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above, the RO should 
arrange for a VA orthopedic examination 
of the veteran by a physician with 
appropriate expertise to determine the 
nature, severity, and etiology of all 
right shoulder disorders.  The claims 
folder, including a copy of this REMAND, 
must be made available to the examiner 
for study, and the examination report  
should reflect that  the folder was 
reviewed.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  With respect to each 
currently present right shoulder 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.  The 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for 
right shoulder disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  This case must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

